DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 14, drawn to a sensor device and a sensor device selection method.
Group II, claim(s) 11-13 and 15, drawn to a device management apparatus and a device management method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of selecting a sensing device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Min et al. (US PGPUB 2017/0164224).  In Min et al., the electronic device 110 may be connected (e.g., wirelessly or otherwise) to all devices located in the certain space to communicate with the devices. The electronic device 110 may receive measurement information from the devices and may determine states of the devices using the measurement information. The electronic device 110 may transmit the determined states of the devices to the management server 150 or a manager (P0050).  In order to select a device of which the state is to be determined (hereinafter referred to as “management target device”), the electronic device 110 may transmit a list of management target devices (hereinafter referred to as “management target device list”) to the management server 150 (P0051).  The electronic device may select a management target device in a predetermined period or based on a predetermined condition, and may determine the state of the device. Further, a manager that has received the management target device list may select any one of the devices included in the management target device list as the management target device, and may determine the state of the device (P0054).  Further, the electronic device 110 may be connected to at least one device and sensor through various communications (e.g., wirelessly or otherwise), and the electronic device 110 that has confirmed the management target device may receive information that is measured by the sensor 120 or information that is measured by the sensor 140 attached to the device through the communications (P0055).  Therefore, the Examiner submits that the shared technical feature of sensor selection is not considered a special technical feature as it does not make a contribution over the prior art and, thus, lack of unity of invention persists.
During a telephone conversation with Hopeton Walker (Reg No. 64,808) on 02/15/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 11-13 and 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claims 1-10 and 14 are withdrawn from further consideration as being drawn to a non-elected invention.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US PGPUB 2017/0164224).

As per Claim 11, Min et al. disclose a device management apparatus (Fig 1) comprising: a device-selection instruction unit (Fig 1 Element 110) configured to instruct at least part of a plurality of sensing devices (Fig 1 Elements 120, 140) each having a sensor (Fig 1 shows Elements 120,140 as sensors) to select the corresponding sensing device, with a signal measurable by the sensor (P0050-0056); a device-selection-notification receiving unit (Fig 1 Element 110) configured to receive a notification from the selected sensing device among the plurality of sensing devices (P0050-0056); and a management control unit (Fig 1 Elements 110, 150) configured to manage information regarding the selected sensing device, on a basis of the notification (P0050-0051, 0067-0069).

As per Claim 12, Min et al. further disclose the device management apparatus according to claim 11 (as described above), wherein the notification includes identification information for the selected sensing device (P0051; Fig 2B and P0076, 0081-0084), and the management control unit manages the identification information for the selected sensing device (P0082-0085).

As per Claim 13, Min et al. further disclose the device management apparatus according to claim 12 (as described above), further comprising: a device-list holding unit (Fig 1 Element 155; Fig 11 Element 1130) configured to hold information regarding the selected sensing device (P0067, 0357).

Regarding Claim 15, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 11.  Therefore, method claim 15 corresponds to apparatus claim 11, and is rejected for the same reasons of anticipation following the same rationale discussed above by Min et al. (as applied to Claim 11).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inutsuka (US PGPUB 2016/0203369) discloses an object display system including: management means for generating an object identifier capable of distinguishing an object apparatus to which the object identifier is assigned in a predetermined region; signal information transmitting means for transmitting the object identifier generated, to an object apparatus which is an originating apparatus selected from a plurality of originating apparatuses each sending a signal representing the object identifier; signal detecting means for detecting the signal representing the object identifier transmitted to the object apparatus as an object signal which is a signal to be sent by the object apparatus; identifying means for identifying an origination region from which the object signal is sent in a captured video; and display control means for outputting the video in which a mark is provided on the origination region identified in the video.
Kato (US PGPUB 2015/0055168) discloses a system to manage operation of plural devices which has an acquiring unit configured to acquire information from a user giving a physical signal to use one of the devices, a user identification unit configured to identify the user based on the information acquired by the acquiring unit, a device identification unit configured to identify a device the user intends to use based on the information acquired by the acquiring unit, a signal identification unit configured to identify the physical signal based on the information acquired by the acquiring unit, and a control unit configured to recognize the meaning of the physical signal based on the identified user, identified device, and identified physical signal, and transmit a control signal corresponding to the physical signal to the identified device.
Kawasaki et al. (US PGPUB 2015/0205508) disclose an apparatus management device including a display unit, an operation unit, a storage unit, a selection unit, and an apparatus control unit. The storage unit stores a correspondence relationship between a user request, an apparatus, and a control condition. The control condition is a condition for the apparatus to be in an operating state appropriate for the user request. The operation unit receives an input operation of the user request. The selection unit selects an apparatus that does not satisfy the control condition from apparatuses that are associated, in the correspondence relationship stored in the storage unit, with the user request accepted by the operation unit. The display unit displays the apparatus selected by the selection unit.
Nakano et al. (US PGPUB 2015/0180880) disclose a device control method used in a device control system in which an operation terminal is used to remotely operate a device with a server device mediating between the operation terminal and the device, the device control method including: acquiring, upon reception of an operation instruction for operation of the device from the operation terminal, environment information pertaining to at least one of the device and the operation terminal; performing a determination of whether or not to cause execution of processing corresponding to the operation instruction based on whether or not the environment information satisfies a predetermined condition; and causing the device to execute an execution command for execution of the processing when a result of the determination is affirmative, and not causing the device to execute the execution command when the result of the determination is negative.
Kubo (US PGPUB 2012/0302840) discloses a system and method in which, when an operation for causing a healthcare device to transfer a measurement value is performed on a communication apparatus, the communication apparatus issues a transmission request to the healthcare device. The healthcare device is capable of measuring and storing biological information on a plurality of subjects, and in response to the request, associates untransmitted measurement values for all of the subjects with memory IDs of storage regions corresponding to the respective subjects and storing the measurement values and a serial number of the healthcare device and collectively transmits the measurement values, the data on which is transferred to a server. In the server, a storage region is specified for each measurement value based on the memory ID and the serial number associated with the measurement value, and the measurement value is stored in the specified region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685